Citation Nr: 1455895	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a right knee disability.  The claim had previously been denied in an October 2007 rating decision, in part on the grounds that no current right knee disability was shown.  The RO eventually reopened the claim in a May 2011 supplemental statement of the case (SSOC).

However, the Board notes that within one year of the October 2007 denial of service connection, in August 2008, the Veteran was seen for treatment at a VA facility and diagnosed with right knee arthralgia, and a brace was prescribed.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The August 2008 VA treatment records indicating a current right knee diagnosis are considered to be of record at the time of their creation.  As these records were not previously associated with the claims file, and directly address one aspect of the prior denial, they must be considered as new and material evidence.  38 C.F.R. § 3.156(a).

When new and material evidence is received within one year of the prior adverse decision, which is in the applicable appellate period, the evidence must be considered in connection with the prior claim.  38 C.F.R. § 3.156(b).  This means that the January 2009 decision was effectively a reconsideration of the October 2007 denial.  The issue has been recharacterized to reflect the corrected procedural posture of the claim.

The Veteran had requested a hearing before a Veterans Law Judge, to be held at the RO, on her August 2010 substantive appeal, but she withdrew this request in September 2011 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

No currently diagnosed right knee disability was first manifested on active duty service or during any applicable presumptive period; the condition is not otherwise shown to be related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  It appears the Veteran was afforded complete notice in connection with the Benefits Delivery at Discharge (BDD) program, as she acknowledged receipt of notice in May 2007.  Additionally, however, December 2008 and April 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in July 2007 and July 2010; a medical opinion was sought in October 2012.  The examiners made clinical findings necessary for them for formulate the requested nexus opinions, and to offer the required rationales for such.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  Further, the record is informed by an April 2012 examination for lower leg pain which made relevant incidental findings regarding the knees.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The Veteran is not currently diagnosed with any of the listed conditions, and hence presumptive service connection is not applicable.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges alternatively that she injured her right knee on active duty, causing current disability, or that her service-connected left knee disability has caused or aggravated the right knee problems.

Review of service treatment records reveals no complaints of or treatment for any right knee injury or problems on active duty.  The Veteran did complain of left knee pain and swelling several times in service, but at no time referenced her right.  At her February 2007 separation examination, the Veteran reported a history of knee pain, and when questioned she specified this involved her left knee, which was "swollen from time to time."

In filing her initial claim for benefits in May 2007, the Veteran referred to a bilateral knee injury with swelling.  In a handwritten note of unknown provenance, which appears to include summary facts from the claims file, received in October 2007 there is a reference to a February 2007 complaint of right knee pain for the past three years, following a jump off a truck.  The handwritten note indicates provisional diagnosis was joint pain localized in the knee.  Review of the STRs, however, fails to reveal any documentation of this report in service records.  Neither the Board nor any of the numerous examiners to review the file indicate that they have come across an original document supporting this notation.  The Board further notes the date of the alleged complaint is February 12, 2007, the day before the Veteran's separation examination.  The separation examination contains no reference to a truck or any right knee complaints, however.  As the Board cannot determine the author of the handwritten note, and in light of the absence of corroborating STRs, the statement is given little probative weight.  

A VA examination was conducted in July 2007.  Examination of the right knee was normal, with full and painless motion in all planes, and stability of the joint.  No right knee diagnosis was made.

The first documented indication of right knee problems is reflected in VA treatment records from August 2008, when the Veteran reported right knee pain for a few days.  Her initial intake complaints referred to a history of in-service general knee pain, but when actually being treated she denied any history of trauma.  She had been actively running, and reported pain with flexion.  She was prescribed rest, medication, and a temporary wrap.  A month later, crepitus was noted, as well as pain with prolonged sitting.  There was no swelling, and range of motion and stability were good.  Arthralgia of the right knee was diagnosed, and a knee brace was issued.  VA records note no further right knee complaints until May 2012, when pain was again reported.  Some crepitus was again noted, and a knee brace issued.  No other limitations were noted, and x-rays were reported to be normal.  Arthralgia continued to be the listed diagnosis.

An April 2011 treatment note from the Veteran's Tricare provider, as a military dependent, noted physical therapy for a right knee meniscal tear with a Baker's cyst, but there is no diagnostic information, such as MRI or clinical testing, indicating the basis of such a diagnosis.

At a July 2010 VA examination, the Veteran reported that the onset of right knee pain had been in service, in approximately 2003.  She denied specific injury, but experienced pain and swelling with running.  She had been seen in service for these complaints.  The pain has been consistent over the years, flaring with running and right after runs.  She denied weakness, stiffness, deformity, or any instability.  On occasion, the increased pain with flare-ups limited flexion of the knee and at those times she walked with a limp.  Her knee brace helped limit pain.  On physical examination, the examiner noted that the Veteran walked unassisted, and her gait and posture were normal.  Mild tenderness of the right knee was noted on the medial joint line.  Range of motion was normal, and painless, even following repetitive motion testing.  The joint was fully stable.  An x-ray from December 2009 was normal.  The examiner diagnosed right knee patellofemoral pain syndrome (PFPS).  

The examiner commented that she could locate no instances of right knee during service; the first documented instance of right knee complaints was in August 2008, 15 months after separation.  The Veteran's gait was observed to be normal at all times.  The examiner noted that while overuse, malalignment, and trauma are cited as causes of PFPS, there was no evidence of any such in service.  There was also no evidence of any abnormal weight bearing due to the left knee condition.  The examiner therefore opined that the current right knee diagnosis was less likely than not due to the left knee, or to any reported incident in service.  The Board notes that the examination request referred to an unspecified "one time treatment in service," but the examiner found no instance of such, as did the Board.

In April 2012, the Veteran was assessed for bilateral lower leg pains, claimed as shin splints.  The VA contract examiner diagnosed both bilateral shin splints and bilateral knee sprains.  On physical examination weakened and painful movement was noted, and the Veteran reported that during flare-ups of pain, she was unable to bend her knee.  Stability was normal.  The examiner noted no sign or history of meniscal injury.  X-rays showed no arthritic changes.  The examiner opined that it was at least as likely as not that the diagnosed bilateral knee disability was a progression of shin splints in service.  STRs noted shin splints; the examiner felt the "claimant compensated on her knees."

A VA medical opinion, based on review of the complete claims file, was secured in October 2012.  The examiner noted that the "one time treatment" referred to in service was for shin splints in October 2001, and that there was no other reference to any right knee problems or treatment in service.  He noted the in-service left knee treatments, as well as the history of right knee complaints since service, discussed herein.  The reviewer opined that it is less likely than not that the current right knee condition is proximately due to or a result of treatment for shin splints in service; a single instance of treatment in 2001 with no further complaints in service is an insufficient basis for a nexus opinion.  Further, the right knee condition is less likely than not that the current right knee condition is proximately due to or a result of the service-connected left knee condition.  The reviewer reasoned that the onset of right knee pains in August 2008, after service, was related to recent running.  X-rays were normal, and there was no evidence of any abnormal gait.  "Therefore a compensatory factor of the left service-connected knee condition causing the right knee condition is not found in this examiner's opinion."

To the extent that the Veteran herself believes that her right knee disability is related to her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as pain and swelling in her knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with VA examinations based on the competency and credibility of her observations.  The Veteran is not competent, however, to determine that her currently diagnosed right knee disability is etiologically related to her service as the question of the etiology of her currently diagnosed knee disability requires medical knowledge beyond that possessed by a layperson.  Further, to the extent that the Veteran is contending that her right knee disability has existed since service, she has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Board has placed greater probative weight on the October 2012 examination report findings that the Veteran's right knee disability is not related to service as this opinion was rendered by a medical professional after consideration of the entire evidence of record including the Veteran's lay contentions and reports of in-service right knee pain and swelling.  

The Board finds that the weight of the evidence is against the claim; there is no doubt to be resolved.  In so finding, the Board credits the examination findings noting long standing left knee problems, with much more recent, post-service onset of right knee problems.  Further, while the veteran alleged once that she limped with flare-ups of pain, no altered gait was ever observed or could be adduced.  This conclusion, supported by the evidence of record, shows that there is present no mechanical change in gait or weight bearing which could possibly cause or aggravate the right knee condition.  Similarly, the opinion that shin splints, treated once in service almost six years prior to separation, must be rejected, as the reasoned medical opinions and clinical evidence shows no mechanism by which such could possibly occur.

In sum, the preponderance of the evidence is against a finding that the Veteran's current right knee disability arose during or as a result of active duty.  Further, while the Veteran is service-connected for a left knee strain and bilateral shin splints, the preponderance of the evidence is against a finding that these disabilities have caused any alteration of gait or weight bearing through which the right knee could be impacted.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


